Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 29, 2016. It is noted, however, that applicant has not filed a certified copy of the Japanese Application No. 2016-231844 as required by 37 CFR 1.55.
 	It is noted that only two Japanese Application Nos. 2017-135401 and 2017-054366 have been submitted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/24/2019, 7/07/2020 and 3/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because the reference numbers 13, 14, 18, 19, 20, 23, 30, 44 and 50 are all associated with an empty black box which should have a corresponding label. For example, an empty black box 13 should be labeled as -- loader 
Specification
The disclosure is objected to because of the following informalities: on page 6, it is not understood what is meant by “FOUP”.  
Appropriate correction is required.
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-19, 23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al. (U.S. Pub. No. 2005/0035311).
 	As to claim 14, Asakawa et al. discloses, in Fig. 6, a placement stand comprising: a cooling mechanism (74’ associated with polarizing plate 20, transparent substrate 13A, hereinafter 74’) on which an inspection object (S) is placed; and a light irradiation mechanism (18B) disposed to face the inspection object (S) across from the cooling mechanism (74’), wherein the cooling mechanism (74’) is formed of light-transmitting material, and a coolant transmitting light (water) flows in the cooling mechanism (74’), wherein the light irradiation mechanism (18B) includes a plurality of LEDs (18C) oriented to the inspection object (S), and wherein irradiation and non-irradiation of the plurality of LEDs (18C) is partially controlled (by turns on/off the LEDs, see for example paragraph 0076) to irradiate light to an arbitrary location in the inspection object (S1) 
 	As to claim 15, Asakawa et al. discloses the inspection object (S) is formed of a glass substrate on which a plurality of electronic devices (S1) is disposed (see, for example, paragraph 0071).
 	As to claim 16, Asakawa et al. discloses the inspection object (S) is formed of a semiconductor wafer on which a plurality of electronic devices (S1) is formed (see, for example, paragraph 0071).
 	As to claim 17, Asakawa et al. discloses the light-transmitting material includes polycarbonate, quartz, polyvinyl chloride, acrylic resin, or glass (paragraphs 0075, 0095).
 	As to claim 18, Asakawa et al. discloses each of the plurality of LEDs (18C) irradiates near-infrared light.
 	As to claim 19, Asakawa et al. discloses, in Fig. 6, an electronic device inspection apparatus for inspecting an electronic device (S1) disposed on or formed on an inspection object (S), the apparatus comprising: a placement stand (13) on which the 
 	As to claim 23, Asakawa et al. discloses, in Fig. 6, a temperature sensor (54B) that measures a temperature of a heat transfer member (74) to which heat of 
 	As to claims 27 and 28, Asakawa et al. discloses, in Fig. 6, the entirety of a portion in the cooling mechanism (74’) facing the inspection object (S) is formed of the light-transmitting material. 
Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al. (U.S. Pub. No. 2005/0035311) in view of Enberg et al. (U.S.P. 9,797,942).
 	As to claims 20 and 21, Asakawa et al. discloses, in Figs. 6 and 10, wherein the inspection object (S) is formed of a glass substrate on which a plurality of electronic devices (S1) are disposed, and wherein the electronic device inspection apparatus further includes a measurement part (T). Asakawa et al. does not disclose measuring a potential difference of a potential difference generation circuit of the electronic device. Enberg et al. discloses, in column 11, lines 55-65, as a first step in testing, dies on a wafer can be probed and tested for electrical performance. For example, the die can be tested to identify internal shorts. The test system can apply voltages on one or more probes and measure voltages at different probes to identify expected or acceptable voltage drops across electrical components and to identify where measurements deviate from expectation. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Asakawa et al. by using the testing technique as taught by Enberg et al. in order to identify the acceptable and unacceptable measurements of the electrical components, to identify a bad die, and/or to aggregate test results to characterize individual dies.
.
Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, an observer that estimates an internal state of a dynamic system having a heat amount of light irradiated from the light irradiation mechanism as an input and the temperature measured by the temperature sensor as an output, wherein the observer estimates the temperature of the electronic device as the internal state of the dynamic system as claimed in the dependent claim 24; an oscillation circuit is installed beside each of the electronic devices, and wherein the electronic device inspection apparatus further comprises a measurement part that measures an oscillation frequency of the oscillation circuit as claimed in the dependent claim 25.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Van de Beek et al.	2008/0042679	Method and Apparatus for Controlling

 	Anada et al.	2018/0261486	Electrostatic Chuck and Wafer Processing
 						Apparatus.
 	Mui et al.	2018/0047593	Method and Apparatus for Processing Wafer
 						Shaped Articles.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/MINH N TANG/Primary Examiner, Art Unit 2867